Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Response to Arguments	
Applicant’s arguments, see remarks page 16-18, filed 1/19/2021, with respect to the rejection(s) of claim(s) 1-5 and 7-18 under 35 U.S.C. § 102(a)(1) as being anticipated by Bryant et al. (US 2008/0221806 A1) and claims 6, 64, and 65 under 35 U.S.C. § 103 as being unpatentable over Bryant in view of Gabriel et al. (US 2008/0021339 A1) have been fully considered as follows:
Applicant’s Argument:
Applicant argues on page 17, regarding independent claims 1 and 9 that “Bryant discloses a sensor with electrodes and an active sensing layer. However, since Bryant’s sensor does not operate in the same manner as the currently claimed sensor, Bryant fails to disclose the features of the currently claimed sensor. Specifically, Bryant fails to disclose electrodes that receive a sequence of electric voltage pulses from a high voltage source and a pulse modulator. Furthermore, Bryant fails to disclose an active sensing layer that receives energy directly from the electric voltage pulses to set a temperature of the active sensing layer to a specific value.
Applicant also submits that one of ordinary skill in the art would not be motivated to modify Bryant to arrive at the claimed invention because Bryant is not concerned with the temperature of the active sensing layer at all - much less setting a temperature of the active 
In view of at least the discussion above, Applicant submits that independent claims 1 and 9, along with their dependent claims, are not anticipated, or rendered obvious, by Bryant and are in allowable condition. Accordingly, Applicant respectfully requests withdrawal of the current rejection”.

Examiner Response:
Applicant’s arguments, see page 17 (stated above), filed 1/19/2021, with respect to the rejection(s) of claim(s) 1 and 9 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However applicant has amended the claim i.e. the following underlined limitations are added in the amended claim, “the first and second electrodes configured to receive a sequence of electric voltage pulses from a high voltage source and a pulse modulator; ………..the active sensing layer positioned on the substrate and in direct contact with a top surface and left and right side surfaces of each electrode, the active sensing layer configured to experience a change in an electrical characteristic in response to a change in a characteristic of a constituent gas in proximity to the active sensing layer and further configured to receive energy directly from the electric voltage pulses from the electrodes to set a 


Applicant’s Argument:
Applicant argues on page 18, regarding independent claim 64 that “Claim 64 is directed to an environmental sensor and includes the same features as claim 1 described above. Applicant has already discussed that Bryant fails to disclose distinctive features of the currently claimed invention. Gabriel fails to disclose those features as well. Since neither reference discloses the features, the combination of the references does not disclose the features either. In view of the deficiencies of Bryant, Gabriel, and the combination of the two, Applicant submits that a prima facie case of obviousness has not been established. Accordingly, Applicant respectfully requests withdrawal of the current rejection”.

Examiner Response:
Applicant’s arguments, see page 18 (stated above), filed 1/19/2021, with respect to the rejection(s) of claim(s) 9 and 64 have been fully considered and are persuasive. However applicant has amended the claim i.e. the following underlined limitations are added in the amended claim, “the first and second electrodes configured to receive a sequence of electric voltage pulses from a high voltage source and a pulse modulator; ………..the active sensing layer positioned on the substrate and in direct contact with a top surface and left and right side surfaces from the electric voltage pulses from the electrodes to set a temperature of the active sensing layer to a specific value” which necessitates a new ground of rejection. Maki is applied to meet at least the amended limitation. Gabriel is never applied to meet the limitation that is rejected over Bryant and Maki is now applied to meet the amended limitation. Therefore claim 64 is now rejected under 35 U.S.C. 103 as being unpatentable over Bryant ‘806 A1 in view of Maki et al. (US 8895997 B2) and further in view of Gabriel. See the rejection set forth below


Examiner Response:
Applicant’s arguments, see page 17 (stated above), filed 1/19/2021, with respect to the rejection(s) of claim(s) 9 and 64 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However upon further consideration a new ground of rejection is made as being unpatentable over Bryant in view of Gabriel. Claims 6 and 64-65 are now rejected under 35 U.S.C. 103 as being as being unpatentable over Bryant in view of Gabriel as set forth below. See the rejection set forth below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (Hereinafter “Bryant”) in the US Patent Application Publication Number US 20080221806 A1 in view of Maki et al. (Hereinafter “Maki”) in the US Patent Number US 8895997 B2.

Regarding claim 1, Bryant teaches an environmental sensor (FIG. 10 is a side cross-section view illustrating an alternative embodiment of a sensor device 400 having aspects of the invention having a nanotube network deposited on a substrate above a pattern of contacts; Paragraph [0154] Line 1-4) comprising:
first and second electrodes [410, 412] in Figure 10 (contacts source drain pair 410 and 412 as the first and second electrodes) formed from electrically conductive material (Device 400 comprises a substrate 404 having an insulating or dielectric surface 416 (either intrinsic to substrate 404 or a distinct layer). One or more contacts are disposed adjacent surface 416 (a space-apart source-drain pair 410, 412 are shown as an example); Paragraph [0154] Line 7-11; Contacts 410-412 may comprise metals, such as vapor deposited metal, or advantageously may Paragraph [0155] Line 5-9), 
the electrodes [410, 412] spaced apart from one another and positioned on a substrate (Device 400 comprises a substrate 404 having an insulating or dielectric surface 416 (either intrinsic to substrate 404 or a distinct layer). One or more contacts are disposed adjacent surface 416 (a space-apart source-drain pair 410, 412 are shown as an example); Paragraph [0154] Line 7-11); and
an active sensing layer [406] (A nanoparticle network 406 as the active sensing layer), the active sensing layer [406] positioned on the substrate and in direct contact with a top surface and left and right side surfaces of each electrode (A nanoparticle network 406 (e.g., a random network of carbon nanotubes) is disposed adjacent surface 416 over and electrically communicating with the contacts 410-412; Paragraph [0154] Line 11-14; Figure 10 shows that the active sensing layer 406 covers both the electrodes 410, 412 and in direct contact with a top surface and left and right side surfaces of each electrode 410, 412), 
the active sensing layer [406] configured to experience a change in an electrical characteristic (Any suitable electrical or magnetic property may provide the basis for sensor sensitivity, for example, electrical resistance, electrical conductance, current, voltage, capacitance, impedance, inductance, transistor on current, transistor off current, and/or transistor threshold voltage.; Paragraph [0117] Line 6-10) in response to a change in a characteristic of a constituent gas (an analyte 101, such as biomolecule, organic and inorganic species, including environmentally and medically relevant volatiles and gases, such as NO, NO2, CO2, NH3, H2, H2O2, CO and the like; Paragraph [0071] Line 3-6) in proximity to the active sensing layer [406] (Figure 10 shows that the analyte 101 is proximate to the active sensing layer 406) ( i) the Claim 38) and further configured to receive energy directly from the electrodes to set a temperature of the active sensing layer to a specific value (For example, temperature control can be used to increase response rate by accelerate analyte reactions; Paragraph [0113] Line 7-9; FIG. 5 shows a plot of the response of an exemplary nanostructure sensor, having aspects of the invention to a short exposure to NO in air at 50 ppm concentration (room temperature and an relative humidity of 8%; Paragraph [0129] Line 1-4).
Bryant fails to teach that the first and second electrodes configured to receive a sequence of electric voltage pulses from a high voltage source and a pulse modulator.
Maki teaches a plurality of electrodes; and carbon nanotubes disposed between the electrodes, at least part of the carbon nanotubes including a metal carbon nanotube, wherein the metal carbon nanotube generates heat upon passing of current to the electrodes and emits light by blackbody radiation, so that the emitted light has a wide emission wavelength region and can be modulated at high speed (Column 4 Line 29-35), wherein 
the first and second electrodes [12], [14] configured to receive a sequence of electric voltage pulses from a high voltage source [60] and a pulse modulator (a measuring apparatus configured as shown in FIG. 5(a) was used to apply a pulse voltage (4V) of 1 ns to the metal CNT 10 from a pulse power supply 60, to detect light emitted upon application of the pulse voltage by an APD 62, and to perform time-resolved measurement on the detected light by a single photon counter 64.; Column 7 Line 9-18; FIG. 4 also shows time dependency of the luminous intensity estimated on the basis of the applied pulse voltage (4V). Based on both the Column 6 Line 60-67 and Column 7 Line 1-2; Pulse voltage is applied with power source and power source can be of any voltage comprising high voltage and pulse signal is modulated with a pulse modulator by pulse voltage by estimating rise time and fall time). The purpose of doing so is to generate heat when current is passed through the carbon nanotubes, to implement swift temperature rise and temperature fall and to attain by rapid change in temperature of the carbon nanotubes with small thermal energy.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Bryant in view of Maki, because Maki teaches to receive a sequence of electric voltage pulses from a high voltage source and a pulse modulator generates heat when current is passed through the carbon nanotubes, implements swift temperature rise and temperature fall (Column 7 Line 29-31) and attains by rapid change in temperature of the carbon nanotubes with small thermal energy (Column 7 Line 43-45).


Regarding claim 2, Bryant teaches an environmental sensor,
wherein the electrical characteristic is an electrical resistance (Any suitable electrical or magnetic property may provide the basis for sensor sensitivity, for example, electrical resistance, electrical conductance, current, voltage, capacitance, impedance, inductance, Paragraph [0117] Line 6-10).

Regarding claim 3, Bryant teaches an environmental sensor,
further comprising a signal enhancement layer [418] (coating layer 418 as the signal enhancement layer as it influence the properties of the active sensing layer) positioned in contact with a top surface of the active sensing layer [406] (Figure 10 shows the coating layer as the signal enhancement layer [418] positioned on the top of a the nano particle network as the active sensing layer [406]) and configured to react with the constituent gas when contacted by the constituent gas and enhance the change in the electrical characteristic of the active sensing layer [406] (In certain embodiments, coating layer 418 configured to permit sample interaction with network 406, in the manner described above with respect to FIGS. 9A-B and layer 318. For example, layer 418 may be configured to permit charge transfer from an analyte or mediator species (401) to network 406; Paragraph [0158] Line 5-9; to exploit surface electrochemical reactions and redox states of the layer 318, so as to influence the properties of network 306 (e.g., its conductivity), without direct charge transfer; Paragraph [0145] Line 3-6; ( i) the dielectric layer is configured to produce an electrical response at the nanostructure surface in response to interaction of analyte species in the sample medium with the dielectric layer, said electrical response detectable by the measurement circuitry; Claim 38; Paragraph 150).

Regarding claim 4, Bryant teaches an environmental sensor, wherein 
the signal enhancement layer [418] is formed from a material selected from the group consisting of selective gas-absorbing materials, selective gas-adsorbing materials, and mixtures thereof (layer 318 comprises a thin layer of a dielectric material (e.g., Al2O3, ZrO2 or the like) applied so as to generally extend over substrate surface, contacts and nanotube network; Paragraph [0150] Line 1-3; Al2O3 is a metal oxide as the gas absorbing material; List of Metal Oxides; https://simple.wikipedia.org/wiki/List_of_oxides; The device 400 has an alternative arrangement to the architecture shown in FIG. 9A-B; Paragraph [0154] Line 5-6).

Regarding claim 5, Bryant teaches an environmental sensor, wherein 
the signal enhancement layer [418] includes metal oxides (layer 318 comprises a thin layer of a dielectric material (e.g., Al2O3, ZrO2 or the like) applied so as to generally extend over substrate surface, contacts and nanotube network; Paragraph [0150] Line 1-3; Al2O3 is a metal oxide; List of Metal Oxides; https://simple.wikipedia.org/wiki/List_of_oxides; The device 400 has an alternative arrangement to the architecture shown in FIG. 9A-B; Paragraph [0154] Line 5-6).

Regarding claim 7, Bryant teaches an environmental sensor, wherein 
the active sensing layer [406] comprises carbon nanotubes (A nanoparticle network 406 (e.g., a random network of carbon nanotubes) is disposed adjacent surface 416 over and electrically communicating with the contacts 410-412.; Paragraph [0154] Line 11-14).


Regarding claim 8, Bryant teaches an environmental sensor, wherein 
the active sensing layer [406] is configured to receive thermal energy (The substrate may include integrated temperature management elements such as a micro fabricated heater structure, a Peltier type micro-cooler, thermal isolation bridges, thermistor/microprocessor feedback controller, and the like. Note that thermal control may be used to achieve a wide variety of sensor performance goals; Paragraph [0113] Line 2-5; Therefore the active sensing layer receive thermal energy).


Regarding claim 9, Bryant teaches an environmental sensor array (FIG. 10 is a side cross-section view illustrating an alternative embodiment of a sensor device 400 having aspects of the invention having a nanotube network deposited on a substrate above a pattern of contacts; Paragraph [0154] Line 1-4); Sensing device 400 is one of the plurality of the sensing device) comprising:
a plurality of pixel sensors (A plurality of devices may conveniently be fabricated on a sheet of substrate material, and may subsequently be partitioned and packaged as desired, either as single sensor devices, or as arrays of sensors, and the like.; Paragraph [0098] Line 17-20), each pixel sensor [402] (Sensing device 400 comprises a nanostructure sensor 402) including
first and second electrodes [410, 412] in Figure 10 (contacts source drain pair 410 and 412 as the first and second electrodes) formed from electrically conductive material (Device 400 comprises a substrate 404 having an insulating or dielectric surface 416 (either intrinsic to substrate 404 or a distinct layer). One or more contacts are disposed adjacent surface 416 (a space-apart source-drain pair 410, 412 are shown as an example); Paragraph [0154] Line 7-11; Contacts 410-412 may comprise metals, such as vapor deposited metal, or advantageously may Paragraph [0155] Line 5-9), 
the electrodes [410, 412] spaced apart from one another and positioned on a substrate (Device 400 comprises a substrate 404 having an insulating or dielectric surface 416 (either intrinsic to substrate 404 or a distinct layer). One or more contacts are disposed adjacent surface 416 (a space-apart source-drain pair 410, 412 are shown as an example); Paragraph [0154] Line 7-11); and
an active sensing layer [406] (A nanoparticle network 406 as the active sensing layer) positioned on the substrate and in direct contact with a top surface and left and right side surfaces of each electrode (A nanoparticle network 406 (e.g., a random network of carbon nanotubes) is disposed adjacent surface 416 over and electrically communicating with the contacts 410-412; Paragraph [0154] Line 11-14; Figure 10 shows that the active sensing layer 406 covers both the electrodes 410, 412 and in direct contact with a top surface and left and right side surfaces of each electrode 410, 412), 
the active sensing layer [406] of each pixel sensor [402] configured to experience a change in an electrical characteristic (Any suitable electrical or magnetic property may provide the basis for sensor sensitivity, for example, electrical resistance, electrical conductance, current, voltage, capacitance, impedance, inductance, transistor on current, transistor off current, and/or transistor threshold voltage.; Paragraph [0117] Line 6-10) in response to a change in a characteristic of a specific constituent gas (an analyte 101, such as biomolecule, organic and inorganic species, including environmentally and medically relevant volatiles and gases, such as NO, NO2, CO2, NH3, H2, H2O2, CO and the like; Paragraph [0071] Line 3-6) in proximity to the active sensing layer [406] (Figure 10 shows that the analyte 101 is proximate to the active Claim 38) and further configured to receive thermal energy directly from the electrodes to set a temperature of the active sensing layer to a specific value (For example, temperature control can be used to increase response rate by accelerate analyte reactions; Paragraph [0113] Line 7-9; FIG. 5 shows a plot of the response of an exemplary nanostructure sensor, having aspects of the invention to a short exposure to NO in air at 50 ppm concentration (room temperature and an relative humidity of 8%; Paragraph [0129] Line 1-4).
Bryant fails to teach that the first and second electrodes configured to receive a sequence of electric voltage pulses from a high voltage source and a pulse modulator.
Maki teaches a plurality of electrodes; and carbon nanotubes disposed between the electrodes, at least part of the carbon nanotubes including a metal carbon nanotube, wherein the metal carbon nanotube generates heat upon passing of current to the electrodes and emits light by blackbody radiation, so that the emitted light has a wide emission wavelength region and can be modulated at high speed (Column 4 Line 29-35), wherein 
the first and second electrodes [12], [14] configured to receive a sequence of electric voltage pulses from a high voltage source [60] and a pulse modulator (a measuring apparatus configured as shown in FIG. 5(a) was used to apply a pulse voltage (4V) of 1 ns to the metal CNT 10 from a pulse power supply 60, to detect light emitted upon application of the pulse voltage by an APD 62, and to perform time-resolved measurement on the detected light by a single photon counter 64.; Column 7 Line 9-18; FIG. 4 also shows time dependency of the luminous intensity estimated on the basis of the applied pulse voltage (4V). Based on both the Column 6 Line 60-67 and Column 7 Line 1-2; Pulse voltage is applied with power source and power source can be of any voltage comprising high voltage and pulse signal is modulated with a pulse modulator by pulse voltage by estimating rise time and fall time). The purpose of doing so is to generate heat when current is passed through the carbon nanotubes, to implement swift temperature rise and temperature fall and to attain by rapid change in temperature of the carbon nanotubes with small thermal energy.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Bryant in view of Maki, because Maki teaches to receive a sequence of electric voltage pulses from a high voltage source and a pulse modulator generates heat when current is passed through the carbon nanotubes, implements swift temperature rise and temperature fall (Column 7 Line 29-31) and attains by rapid change in temperature of the carbon nanotubes with small thermal energy (Column 7 Line 43-45).

Regarding claim 10, Bryant teaches an environmental sensor array, wherein 
the active sensing layer [406] of each pixel sensor [402] is individually formed from:
a.    a single, uniform composition (A nanoparticle network 406 (e.g., a random network of carbon nanotubes) is disposed adjacent surface 416 over and electrically communicating with the contacts 410-412; Paragraph [0154] Line 11-14); or
b.    a mixture of compositions (In an embodiment of the invention, conducting channel may comprise one or more carbon nanotubes. For example, conducting channel may comprise a plurality of nanotubes forming a mesh, film or network; Paragraph [0072] Line 1-4; a sensor device 400 having aspects of the invention having a nanotube network deposited on a substrate above a pattern of contacts, and including a thin-film functionalization layer 418; Paragraph [0154] Line 2-5).

Regarding claim 11, Bryant teaches an environmental sensor array, wherein 
the active sensing layer [406] of at least one pixel sensor [402] is formed from a single, uniform composition (A nanoparticle network 406 (e.g., a random network of carbon nanotubes) is disposed adjacent surface 416 over and electrically communicating with the contacts 410-412; Paragraph [0154] Line 11-14) and the active sensing layer [406] of at least one pixel sensor [402] is formed from a mixture of compositions (In an embodiment of the invention, conducting channel 106 may comprise one or more carbon nanotubes. For example, conducting channel 106 may comprise a plurality of nanotubes forming a mesh, film or network; Paragraph [0072] Line 1-4).


Regarding claim 12, Bryant teaches an environmental sensor array, wherein at least one pixel sensor [402] comprises 
a signal enhancement layer [418] (coating layer 418 as the signal enhancement layer as it influence the properties of the active sensing layer) positioned in contact with a top surface of the active sensing layer [406] (Figure 10 shows the coating layer as the signal enhancement and configured to react with the constituent gas when contacted by the constituent gas and enhance the change in the electrical characteristic of the active sensing layer [406] (In certain embodiments, coating layer 418 configured to permit sample interaction with network 406, in the manner described above with respect to FIGS. 9A-B and layer 318. For example, layer 418 may be configured to permit charge transfer from an analyte or mediator species (401) to network 406; Paragraph [0158] Line 5-9; to exploit surface electrochemical reactions and redox states of the layer 318, so as to influence the properties of network 306 (e.g., its conductivity), without direct charge transfer; Paragraph [0145] Line 3-6; ( i) the dielectric layer is configured to produce an electrical response at the nanostructure surface in response to interaction of analyte species in the sample medium with the dielectric layer, said electrical response detectable by the measurement circuitry; Claim 38; Paragraph 150).


Regarding claim 13, Bryant teaches an environmental sensor array, wherein 
the signal enhancement layer [418] includes metal oxides (layer 318 comprises a thin layer of a dielectric material (e.g., Al2O3, ZrO2 or the like) applied so as to generally extend over substrate surface, contacts and nanotube network; Paragraph [0150] Line 1-3; Al2O3 is a metal oxide; List of Metal Oxides; https://simple.wikipedia.org/wiki/List_of_oxides; The device 400 has an alternative arrangement to the architecture shown in FIG. 9A-B; Paragraph [0154] Line 5-6).


Regarding claim 14, Bryant teaches an environmental sensor array, wherein 
the mixture of compositions comprises a signal enhancement material [418] (In an embodiment of the invention, conducting channel may comprise one or more carbon nanotubes. For example, conducting channel may comprise a plurality of nanotubes forming a mesh, film or network; Paragraph [0072] Line 1-4; a sensor device 400 having aspects of the invention having a nanotube network deposited on a substrate above a pattern of contacts, and including a thin-film functionalization layer 418; Paragraph [0154] Line 2-5).


Regarding claim 15, Bryant teaches an environmental sensor, wherein 
the signal enhancement layer [418] includes metal oxides (layer 318 comprises a thin layer of a dielectric material (e.g., Al2O3, ZrO2 or the like) applied so as to generally extend over substrate surface, contacts and nanotube network; Paragraph [0150] Line 1-3; Al2O3 is a metal oxide; List of Metal Oxides; https://simple.wikipedia.org/wiki/List_of_oxides; The device 400 has an alternative arrangement to the architecture shown in FIG. 9A-B; Paragraph [0154] Line 5-6).


Regarding claim 16, Bryant teaches an environmental sensor array, wherein 
the active sensing layer [406] of each pixel sensor [402] is individually formed from:
a.    carbon nanotubes [406] (A nanoparticle network 406 (e.g., a random network of carbon nanotubes) is disposed adjacent surface 416 over and electrically communicating with the contacts 410-412; Paragraph [0154] Line 11-14); or
b.    carbon nanotubes [406] mixed with a signal enhancement material responsive to a specific constituent gas, the mixture of the carbon nanotubes [406] and the signal enhancement material [418] forming a single layer [418] (In an embodiment of the invention, conducting channel may comprise one or more carbon nanotubes. For example, conducting channel may comprise a plurality of nanotubes forming a mesh, film or network; Paragraph [0072] Line 1-4; a sensor device 400 having aspects of the invention having a nanotube network deposited on a substrate above a pattern of contacts, and including a thin-film functionalization layer 418; Paragraph [0154] Line 2-5).

Regarding claim 17, Bryant teaches an environmental sensor array, wherein 
the active sensing layer [406] of at least one pixel sensor [402] is formed from carbon nanotubes [406] (A nanoparticle network 406 (e.g., a random network of carbon nanotubes) is disposed adjacent surface 416 over and electrically communicating with the contacts 410-412; Paragraph [0154] Line 11-14) and 
the active sensing layer [406] of at least one pixel sensor [402] is formed from carbon nanotubes [406] mixed with a signal enhancement material [418] (In an embodiment of the invention, conducting channel may comprise one or more carbon nanotubes. For example, conducting channel may comprise a plurality of nanotubes forming a mesh, film or network; Paragraph [0072] Line 1-4; a sensor device 400 having aspects of the invention having a nanotube network deposited on a substrate above a pattern of contacts, and including a thin-film functionalization layer 418; Paragraph [0154] Line 2-5).

Regarding claim 18, Bryant teaches an environmental sensor array,
wherein the electrical characteristic is an electrical resistance (Any suitable electrical or magnetic property may provide the basis for sensor sensitivity, for example, electrical resistance, electrical conductance, current, voltage, capacitance, impedance, inductance, transistor on current, transistor off current, and/or transistor threshold voltage.; Paragraph [0117] Line 6-10).


Claims 6 and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant ‘806 A1 in view of Maki et al. (Hereinafter “Maki”) in the US Patent Number US 8895997 B2, as applied to claim 1 above and further in view of Gabriel et al. (Hereinafter “Gabriel”) in the US Patent Application Publication Number US 20080021339 A1.

Regarding claim 6, Bryant teaches an environmental sensor, wherein 
a functionalization material 120 may be selected to interact with a targeted analyte 101 to cause a measurable change in electrical properties of nano-sensor device 102. For example, the functionalization material 120 may cause an electron transfer to occur in the presence of analyte 101, or may influence local environment properties, such as pH and the like, so as to indirectly change device characteristics (Paragraph [0077] Line 3-10).
However the combination of Bryant and Maki do not teach that the functionalization material 120 is the filter, wherein the filter layer positioned in contact with a top surface of the active sensing layer and configured to isolate the active sensing layer from selected environmental stimuli.

a filter layer [78] in Figure 3 positioned in contact with a top surface of the active sensing layer [72] (A conditioning/recognition structure 78 may be included, disposed adjacent network 72, and may include functionalization or recognition material, analyte conditioners (e.g., a filter, selectively permeable polymer, etc.) and the like; Paragraph [0120] Line 4-8; As shown in FIG. 3, additional functionalization 78 may be included in sensor 71 (e.g., an absorbent filter, a selectively permeable polymer layer, a selectively reactive or binding species, etc., to enhance selectivity, sensitivity and/or signal strength; Paragraph [0123] Line 1-4) and configured to isolate the active sensing layer [72] from selected environmental stimuli [77] (Although nanostructures such as carbon nanotubes may respond to a target analyte through charge transfer or other interaction between the device and the analyte, a specific sensitivity may be achieved by employing a recognition material 120, also called a functionalization material, that induces a measurable change in the device characteristics upon interaction with a target analyte; Paragraph [0116] Line 3-10). The purpose of doing so is to enhance selectivity, sensitivity and/or signal strength, to provide sensitive, selective analyte response, to eliminate extraneous noise, to provide differential sensitivity so as to permit measurement of a profile of different responses to analytes.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Bryant and Maki in view of Gabriel, because Gabriel teaches to include a filter layer in contact with a top surface of the active sensing layer enhances selectivity, sensitivity and/or signal strength (Paragraph [0123]), provides sensitive, selective analyte response (Paragraph [0044]), eliminates extraneous noise (Paragraph [0043]), provides 


Regarding claim 64, Bryant teaches an environmental sensor (FIG. 10 is a side cross-section view illustrating an alternative embodiment of a sensor device 400 having aspects of the invention having a nanotube network deposited on a substrate above a pattern of contacts; Paragraph [0154] Line 1-4) comprising:
first and second electrodes [410, 412] in Figure 10 (contacts source drain pair 410 and 412 as the first and second electrodes) formed from electrically conductive material (Device 400 comprises a substrate 404 having an insulating or dielectric surface 416 (either intrinsic to substrate 404 or a distinct layer). One or more contacts are disposed adjacent surface 416 (a space-apart source-drain pair 410, 412 are shown as an example); Paragraph [0154] Line 7-11; Contacts 410-412 may comprise metals, such as vapor deposited metal, or advantageously may comprise printed traces of conductive ink composition, such as silver ink, graphite compositions, and the like; Paragraph [0155] Line 5-9), 
the electrodes [410, 412] spaced apart from one another and positioned on a substrate (Device 400 comprises a substrate 404 having an insulating or dielectric surface 416 (either intrinsic to substrate 404 or a distinct layer). One or more contacts are disposed adjacent surface 416 (a space-apart source-drain pair 410, 412 are shown as an example); Paragraph [0154] Line 7-11); and
an active sensing layer [406] (A nanoparticle network 406 as the active sensing layer), the active sensing layer [406] positioned on the substrate and in direct contact with a top surface and left and right side surfaces of each electrode (A nanoparticle network 406 (e.g., a random network of carbon nanotubes) is disposed adjacent surface 416 over and electrically communicating with the contacts 410-412; Paragraph [0154] Line 11-14; Figure 10 shows that the active sensing layer 406 covers both the electrodes 410, 412 and in direct contact with a top surface and left and right side surfaces of each electrode 410, 412), 
the active sensing layer [406] configured to experience a change in an electrical characteristic (Any suitable electrical or magnetic property may provide the basis for sensor sensitivity, for example, electrical resistance, electrical conductance, current, voltage, capacitance, impedance, inductance, transistor on current, transistor off current, and/or transistor threshold voltage.; Paragraph [0117] Line 6-10) in response to a change in a characteristic of a constituent gas (an analyte 101, such as biomolecule, organic and inorganic species, including environmentally and medically relevant volatiles and gases, such as NO, NO2, CO2, NH3, H2, H2O2, CO and the like; Paragraph [0071] Line 3-6) in proximity to the active sensing layer [406] (Figure 10 shows that the analyte 101 is proximate to the active sensing layer 406) ( i) the dielectric layer is configured to produce an electrical response at the nanostructure surface in response to interaction of analyte species in the sample medium with the dielectric layer, said electrical response detectable by the measurement circuitry; Claim 38) and further configured to receive energy directly from the electrodes to set a temperature of the active sensing layer to a specific value (For example, temperature control can be used to increase response rate by accelerate analyte reactions; Paragraph [0113] Line 7-9; FIG. 5 shows a plot of the response of an exemplary nanostructure sensor, having aspects of the invention to a short exposure to NO in air at 50 ppm concentration (room temperature and an relative humidity of 8%; Paragraph [0129] Line 1-4),
a first signal enhancement layer [418] (coating layer 418 as the first signal enhancement layer as it influence the properties of the active sensing layer) positioned in contact with a top surface and left and right side surfaces of the active sensing layer [406] (Figure 10 shows the coating layer (as the signal enhancement layer [418]) positioned on the top and left and right side surfaces of a the nano particle network (as the active sensing layer [406])) and configured to enhance the change in the electrical characteristic of the active sensing layer [406] (In certain embodiments, coating layer 418 configured to permit sample interaction with network 406, in the manner described above with respect to FIGS. 9A-B and layer 318. For example, layer 418 may be configured to permit charge transfer from an analyte or mediator species (401) to network 406; Paragraph [0158] Line 5-9; to exploit surface electrochemical reactions and redox states of the layer 318, so as to influence the properties of network 306 (e.g., its conductivity), without direct charge transfer; Paragraph [0145] Line 3-6; ( i) the dielectric layer is configured to produce an electrical response at the nanostructure surface in response to interaction of analyte species in the sample medium with the dielectric layer, said electrical response detectable by the measurement circuitry; Claim 38; Paragraph 150).
Bryant fails to teach that the first and second electrodes configured to receive a sequence of electric voltage pulses from a high voltage source and a pulse modulator.
Maki teaches a plurality of electrodes; and carbon nanotubes disposed between the electrodes, at least part of the carbon nanotubes including a metal carbon nanotube, wherein the metal carbon nanotube generates heat upon passing of current to the electrodes and emits light by blackbody radiation, so that the emitted light has a wide emission wavelength region and can be modulated at high speed (Column 4 Line 29-35), wherein 
the first and second electrodes [12], [14] configured to receive a sequence of electric voltage pulses from a high voltage source [60] and a pulse modulator (a measuring apparatus configured as shown in FIG. 5(a) was used to apply a pulse voltage (4V) of 1 ns to the metal CNT 10 from a pulse power supply 60, to detect light emitted upon application of the pulse voltage by an APD 62, and to perform time-resolved measurement on the detected light by a single photon counter 64.; Column 7 Line 9-18; FIG. 4 also shows time dependency of the luminous intensity estimated on the basis of the applied pulse voltage (4V). Based on both the results, a light emission pulse in accordance with the applied pulse voltage is observed. Rise time and fall time of the emitted light in the time-resolved measurement were calculated by fitting. As a result, a 1 ns rise time and a 0.1 ns fall time were estimated and thereby it was confirmed that the light emitted could be modulated at high speed by pulse voltage; Column 6 Line 60-67 and Column 7 Line 1-2; Pulse voltage is applied with power source and power source can be of any voltage comprising high voltage and pulse signal is modulated with a pulse modulator by pulse voltage by estimating rise time and fall time). The purpose of doing so is to generate heat when current is passed through the carbon nanotubes, to implement swift temperature rise and temperature fall and to attain by rapid change in temperature of the carbon nanotubes with small thermal energy.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Bryant in view of Maki, because Maki teaches to receive a sequence of electric voltage pulses from a high voltage source and a pulse modulator generates heat when current is passed through the carbon nanotubes, implements swift temperature rise and temperature fall (Column 7 Line 29-31) and attains by rapid change in temperature of the carbon nanotubes with small thermal energy (Column 7 Line 43-45).
(Paragraph [0077] Line 3-10).
However Bryant and Maki do not teach that the functionalization material 120 is the first filter, and wherein the first filter layer positioned in contact with a top surface of the signal enhancement layer and configured to contact the constituent gas and isolate the active sensing layer from selected environmental stimuli.
Gabriel teaches nano-electronic devices, and in particular to nanostructured sensor systems for measurement of medically relevant species (Paragraph [0025] Line 1-3), wherein 
a first filter layer [78] in Figure 3 positioned in contact with a top surface of the signal enhancement layer [passivation material] (The nanotube network 72 is contacted by at least one conductive electrode 75 (a pair are shown, in this case having optional passivation on the electrode-nanotube contact region); Paragraph [0120] Line 1-4) (A conditioning/recognition structure 78 may be included, disposed adjacent network 72, and may include functionalization or recognition material, analyte conditioners (e.g., a filter, selectively permeable polymer, etc.) and the like; Paragraph [0120] Line 4-8; As shown in FIG. 3, additional functionalization 78 may be included in sensor 71 (e.g., an absorbent filter, a selectively permeable polymer layer, a selectively reactive or binding species, etc., to enhance selectivity, sensitivity and/or signal strength; Paragraph [0123] Line 1-4) and configured to contact the constituent gas and isolate the active sensing layer [72] from selected environmental stimuli [77] (Although nanostructures such as carbon nanotubes may respond to Paragraph [0116] Line 3-10). The purpose of doing so is to enhance selectivity, sensitivity and/or signal strength, to provide sensitive, selective analyte response, to eliminate extraneous noise, to provide differential sensitivity so as to permit measurement of a profile of different responses to analytes.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Bryant and Maki in view of Gabriel, because Gabriel teaches to include a first filter layer in contact with a top surface of the signal enhancement layer enhances selectivity, sensitivity and/or signal strength (Paragraph [0123]), provides sensitive, selective analyte response (Paragraph [0044]), eliminates extraneous noise (Paragraph [0043]), provides differential sensitivity so as to permit measurement of a profile of different responses to analytes (Paragraph [0110]).


Regarding claim 65, Bryant teaches an environmental sensor (FIG. 1. shows an exemplary electronic sensing device 100; Paragraph [0071] Line 1; Sensing device 100 is one of the plurality of the sensing device) comprising:
a second signal enhancement layer [416] (Dielectric surface 416 as the second signal enhancement layer) positioned in contact with a bottom surface of the active sensing layer [406] (Device 400 comprises a substrate 404 having an insulating or dielectric surface 416 (either intrinsic to substrate 404 or a distinct layer); Paragraph [0154] Line 7-9) and configured to enhance the change in the electrical characteristic of the active sensing layer [406] (It has been shown that layer 318 may be configured so as to permit charge-transfer between an analyte in medium 301 with network 306 in a detectable analyte-specific interaction, while inhibiting chemical and electrical interaction of a sample medium with substrate surface 316 (and/or exposed surfaces of contacts 310-312), so as to prevent or reduce effects which may otherwise (1) interfere with a sensor detection signal; Paragraph [0150] Line 8-14); and
a second filter layer positioned in contact with a bottom surface of the second signal enhancement layer and configured to isolate the active sensing layer from selected environmental stimuli (The exhaled sample may be passed through one or more filter or absorber devices to remove particulates, water vapor, atomized fluids, and/or gasses such as CO2 and the like; Paragraph [0137] Line 9-11).
The combination of Bryant and Maki fails to teach that a second filter layer positioned in contact with a bottom surface of the second signal enhancement layer and configured to isolate the active sensing layer from selected environmental stimuli.
Gabriel teaches nano-electronic devices, and in particular to nanostructured sensor systems for measurement of medically relevant species (Paragraph [0025] Line 1-3), wherein 
a second filter layer positioned in contact with a bottom surface of the second signal enhancement layer [74] (In addition, particular functionalization materials may be included to enhance sensitivity to particular analyte species (see functionalization material examples in Table 1 below); Paragraph [0148] Line 15-18) and configured to isolate the active sensing layer from selected environmental stimuli (Although nanostructures such as carbon nanotubes may respond to a target analyte through charge transfer or other interaction between the device and the analyte, a specific sensitivity may be achieved by employing a recognition material, also called a functionalization material, that induces a measurable change in the device characteristics Paragraph [0116] Line 3-10). The purpose of doing so is to enhance selectivity, sensitivity and/or signal strength, to provide sensitive, selective analyte response, to eliminate extraneous noise, to provide differential sensitivity so as to permit measurement of a profile of different responses to analytes.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Bryant and Maki in view of Gabriel, because Gabriel teaches to include a second filter layer enhances selectivity, sensitivity and/or signal strength (Paragraph [0123]), provides sensitive, selective analyte response (Paragraph [0044]), eliminates extraneous noise (Paragraph [0043]), provides differential sensitivity so as to permit measurement of a profile of different responses to analytes (Paragraph [0110]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866